


SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER


THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER, dated as of
February 7, 2014 (the “Agreement”), is entered into among Ruby Tuesday, Inc., a
Georgia corporation (the “Borrower”), the Guarantors, the Lenders party hereto
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).  All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Revolving Credit Agreement dated as of December 3,
2013 (as amended by that certain First Amendment to Revolving Credit Agreement
and Waiver dated as of January 10, 2014 and as further amended or modified from
time to time, the “Credit Agreement”);


WHEREAS, in November of 2013, three employees of the Borrower were terminated,
which termination led to the Borrower’s repurchase of Equity Interests of the
Borrower held by such employees in an amount equal to approximately $35,000 (the
“Share Repurchase”);


WHEREAS, such Share Repurchase may have violated the terms of Section 8.4 of the
Credit Agreement (the “Existing Event of Default”);


WHEREAS, the Borrower has requested that the Lenders waive the Existing Event of
Default and amend the Credit Agreement as set forth below, in each case subject
to the terms and conditions specified in this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.   Incorporation of Recitals.  The recitals to this Agreement are incorporated
fully and made a part of this Agreement.


2.   Reaffirmation.  Each of the Loan Parties acknowledges and reaffirms (a)
that it is bound by all of the terms of the Credit Agreement and the other Loan
Documents to which it is a party and (b) that it is responsible for the
observance and full performance of all Obligations, including without
limitation, the repayment of the Loans and reimbursement of any drawings on a
Letter of Credit.  Without limiting the generality of the preceding sentence,
each of the Guarantors restates and reaffirms that it guarantees the prompt
payment when due of all Obligations, in accordance with, and pursuant to the
terms of the Credit Agreement.  Furthermore, the Loan Parties acknowledge and
confirm (i) that the Administrative Agent and the Lenders have performed fully
all of their respective obligations under the Credit Agreement and the other
Loan Documents and (ii) by entering into this Agreement, the Lenders do not
waive (except as specifically provided in Section 3 hereof) or release any term
or condition of the Credit Agreement or any of the other Loan Documents or any
of their rights or remedies under such Loan Documents or applicable law or any
of the obligations of the Loan Parties thereunder.


3.           Waiver.  Subject to the other terms and conditions of this
Agreement, to the extent it constituted an Event of Default, the Administrative
Agent and the Lenders agree to waive the Existing Event of Default.  The waiver
set forth herein shall be effective only in this specific instance and shall not
obligate the Lenders or the Administrative Agent to waive any other Default or
Event of Default, now
 
 
1

--------------------------------------------------------------------------------

 
 
existing or hereafter arising.  This waiver is limited solely to the matters
described in the first sentence of this Section 3 as of the date hereof, and
nothing contained in this Agreement shall (a) modify the Loan Parties’
obligations to comply fully with all duties, terms, conditions or covenants
contained in the Credit Agreement and the other Loan Documents or (b) be deemed
to constitute a waiver of any other rights or remedies the Administrative Agent
or any Lender may have under the Credit Agreement or any other Loan Documents or
under applicable law.  This is a one-time waiver, and the Administrative Agent
and the Lenders shall have no obligation to amend, modify or waive any provision
of the Credit Agreement or any other Loan Document in the future.  The
provisions and agreements set forth in this Agreement shall not establish a
custom or course of dealing or conduct between the Administrative Agent, the
Issuing Bank, any Lender, the Borrower or any other Loan Party.


4.           Amendment.  Section 8.4 of the Credit Agreement is hereby amended
by adding the following as a new clause (c) and renumbering the existing clause
(c) as clause (d):


(c)           the Borrower may repurchase its Equity Interests or options,
warrants or other rights to acquire its Equity Interests owned by former
directors, officers and employees following the termination of service or
employment of such directors, officers or employees or in connection with the
death or disability of any such director, officer or employee; provided,
however, that (i) the aggregate amount of any such repurchases shall not exceed
$125,000 in any fiscal year and (ii) no Default or Event of Default has occurred
or is continuing after giving effect to such repurchase; and


5.           Conditions Precedent.  This Agreement shall be effective upon
satisfaction of the following conditions precedent:


(a)   receipt by the Administrative Agent of counterparts of this Agreement,
duly executed by the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders; and


(b)           receipt by Moore & Van Allen PLLC, counsel to the Administrative
Agent, of its fees and expenses incurred in connection with this Agreement.


6.           Miscellaneous.


(a)
The Credit Agreement, and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.



(b)
Each Loan Party hereby represents and warrants as follows:



(i)           Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by each Loan
Party and constitutes the legal, valid and binding obligations of each Loan
Party, enforceable in accordance with its terms, except as such enforceability
may be subject to (A) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


 
2

--------------------------------------------------------------------------------

 
 
(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.


(c)
Each Loan Party represents and warrants to the Lenders that (i) the
representations and warranties set forth in Article V of the Credit Agreement
and in each other Loan Document are true and correct in all material respects
(before and after giving effect to this Agreement) as of the date hereof with
the same effect as if made on and as of the date hereof, except to the extent
such representations and warranties expressly relate to an earlier date and (ii)
no unwaived event has occurred and is continuing which constitutes a Default or
an Event of Default.



(d)
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.  Delivery of an executed counterpart of
this Agreement by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.



(e)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF GEORGIA.






[remainder of page intentionally left blank]

 
3 

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:                                                                           RUBY
TUESDAY, INC.


By: s/ Scarlett May                                                
Name: Scarlett May
Title: Senior Vice President, Chief Legal Officer
and Secretary


GUARANTORS:                                                                RTBD,
INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT FINANCE, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RUBY TUESDAY GC CARDS, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT TAMPA FRANCHISE, L.P.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT ORLANDO FRANCHISE, L.P.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT SOUTH FLORIDA FRANCHISE, L.P.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT NEW YORK FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary
 


SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 


RT SOUTHWEST FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT MICHIANA FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT FRANCHISE ACQUISITION, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT KENTUCKY RESTAURANT HOLDINGS, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT FLORIDA EQUITY, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RTGC, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT DETROIT FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT MICHIGAN FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary




SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 


RT WEST PALM BEACH FRANCHISE, L.P.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT NEW ENGLAND FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT LONG ISLAND FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RUBY TUESDAY, LLC


By: s/ Scarlett May                                                  
Name: Scarlett May
Title: Vice President and Secretary


RT LAS VEGAS FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT MINNEAPOLIS FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT INDIANAPOLIS FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT DENVER FRANCHISE, L.P.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary




SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 


RT OMAHA FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT KCMO FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT PORTLAND FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT ST. LOUIS FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT WESTERN MISSOURI FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


QUALITY OUTDOOR SERVICES, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT AIRPORT, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT LOUISVILLE FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary




SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 
 
RT MCGHEE-TYSON, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT ONE PERCENT HOLDINGS, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT ONE PERCENT HOLDINGS, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT MINNEAPOLIS HOLDINGS, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT OMAHA HOLDINGS, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT DENVER, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT LOUISVILLE, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT ORLANDO, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary
 


SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 


RT SOUTH FLORIDA, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT TAMPA, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT WEST PALM BEACH, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT RESTAURANT SERVICES, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT NORTHERN CALIFORNIA FRANCHISE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RTTA, LP


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President


WOK HAY 2, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 


RT DISTRIBUTING, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT O’TOOLE, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT SMITH, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RT MILLINGTON, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


4721 RT OF PENNSYLVANIA, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RTTT, LLC


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Manager


RTT TEXAS, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Treasurer


RT JONESBORO CLUB


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Treasurer
 


SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 


RT ARKANSAS CLUB, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Secretary and Treasurer


RUBY TUESDAY OF RUSSELLVILLE, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Secretary and Treasurer


RUBY TUESDAY OF CONWAY, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Secretary and Treasurer


RT KCMO KANSAS, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Vice President and Secretary


RUBY TUESDAY OF BRYANT, INC.


By: s/ Scarlett May                                                      
Name: Scarlett May
Title: Secretary and Treasurer





SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE
AGENT:                                                                BANK OF
AMERICA, N.A.,
as Administrative Agent




By       s/ Erik M.
Truette                                                           
Name:  Erik M. Truette
Title:    Assistant Vice President





SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 



LENDERS:                                                                BANK OF
AMERICA, N.A.,
as a Lender and an Issuing Bank




By       s/ John Schmidt                                                
Name:  John Schmidt
Title:   Senior Vice President





 SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By       s/ Maureen S.
Malphus                                                           
Name:  Maureen S. Malphus
Title:    Vice President





 SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 

REGIONS BANK,
as a Lender




By       s/ Jay Sim                                                           
Name:  Jay Sim
Title:    Vice President















 SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 
